Case 0:20-cv-62216-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA



  ANTHONY PENA,

         Plaintiff,

  vs.

  DSM LOGISTICS CORP V,
  a Florida Corporation, and DIANA
  M. ALVAREZ, an individual,
  jointly and severally,

         Defendants.
                                      /

                               COMPLAINT FOR DAMAGES

         Plaintiff, ANTHONY PENA, sues Defendants, DSM LOGISTICS CORP V, a

  Florida Corporation and DIANA M. ALVAREZ, an individual, and shows:

                                          Introduction

         1.      This is an action by ANTHONY PENA against his former employer for

  minimum wages pursuant to the Fair Labor Standards Act and Florida law. Plaintiff seeks

  damages and a reasonable attorney’s fee.

                                          Jurisdiction

         2.      This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

  206 and the Florida Minimum Wage Act (“FMWA”), Florida Statutes §448.110. The Court

  has jurisdiction over the claims pursuant to 29 U.S.C. § 216(b).

         3.      The claim arose within the Southern District of Florida, which is where venue

  is proper.
Case 0:20-cv-62216-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 2 of 6




                                Parties and General Allegations

         4.     Plaintiff, ANTHONY PENA, (“PENA”) a resident of Broward County, was

  at all times material, employed by DSM LOGISTICS CORP V, as a driver and installer, was

  an employee as defined by 29 U.S.C. § 203(e) and the FMWA, and during his employment

  with DSM LOGISTICS CORP V., was engaged in commerce or in the production of goods

  for commerce.

         5.     Defendant, DSM LOGISTICS CORP V, is a Florida Corporation with

  headquarters in St. Lucie, Florida, doing business in the Southern District of Florida, is an

  enterprise engaged in an industry affecting commerce, is an employer as defined by 29

  U.S.C. § 203(d) and (s)(1) and the FMWA, in that it has employees engaged in commerce

  or in the production of goods for commerce, or that has employees handling, selling, or

  otherwise working on goods or materials that have been moved in or produced for

  commerce by any person; and it is an enterprise whose annual gross volume of sales made

  or business done is not less than $500,000 (exclusive of excise taxes at the retail level that

  are separately stated) which has employees subject to the provisions of the FLSA, 29 U.S.C.

  § 206 and the FMWA.

         6.     Defendant, DIANA M. ALVAREZ (“ALVAREZ”), is the president and

  owner of DSM LOGISTICS CORP V, with operational control and direct control over the

  day to day operations, including compensation of employees and the setting of work

  schedules of persons working at DSM LOGISTICS CORP V, and therefore is an employer

  under the FLSA and the FMWA.
Case 0:20-cv-62216-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 3 of 6




               Count I – Violation of FLSA by Defendants – Minimum Wage

         7.     Plaintiff, ANTHONY PENA, realleges, as if fully set forth in Count I, the

  allegations of Paragraphs 1 through 6 above.

         8.     PENA worked for DSM LOGISTICS CORP V several days during the last

  pay period of his employment, September 9, 2020 through September 16, 2020 but received

  no compensation whatsoever for the work performed.

         9.     On or about September 16, 2020, Defendant ALVAREZ left a voicemail to

  PENA advising him that he had to wait a month per company policy to receive his final

  paycheck due to not giving two-week notice prior to resigning.

         10.    PENA sent a text message to ALVAREZ on or about October 19, 2020,

  advising that a month had passed and requested a status of his final paycheck. PENA

  received no response to his request for payment and remains unpaid.

         11.    DSM LOGISTICS’s failure to pay PENA his final paycheck violates 29

  U.S.C. § 206(a)(1) by not paying him at least a minimum wage.

         12.    PENA is entitled pursuant to the FLSA to recover from Defendant DSM

  LOGISTICS and ALVAREZ:

                a.     The applicable minimum wage in effect at the times he worked

  without receiving compensation;

                b.     As liquidated damages, an amount equal to the unpaid minimum

  wage he is owed;

                c.     The costs of this action, and;

                d.     A reasonable attorney’s fee.

        WHEREFORE, Plaintiff prays that this Honorable Court:
Case 0:20-cv-62216-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 4 of 6




                 a.    Enter judgment for PENA and against DSM LOGISTICS and

  ALVAREZ on the basis of their willful violations of the FLSA;

                 b.    Award PENA actual and compensatory damages in the amount shown

  to be due for unpaid minimum wages;

                 c.    Award PENA an equal amount in liquidated damages;

                 d.    Award PENA reasonable attorneys’ fees and costs of suit; and

                 e.    Other such relief as this Court deems just.

               Count II – Violation of Florida Minimum Wage Act by Defendants

         13.     Plaintiff, ANTHONY PENA, realleges, as if fully set forth in Count II, the

  allegations of Paragraphs 1 through 12 above.

         14.     Defendants’ failure to pay PENA his final paycheck violates Florida Statutes

  §448.100, the Florida Minimum Wage Act, which requires employers to pay its employees

  the Florida minimum wage for all hours worked in Florida.

         15.     PENA is entitled pursuant to the FMWA to recover from Defendant DSM

  LOGISTICS and ALVAREZ:

                 a.    The applicable minimum wage in effect at the times he worked

  without receiving compensation;

                 b.    As liquidated damages, an amount equal to the unpaid minimum

  wage he is owed;

                 c.    The costs of this action, and;

                 d.    A reasonable attorney’s fee.

        WHEREFORE, Plaintiff prays that this Honorable Court:

                 a.    Enter judgment for PENA and against DSM LOGISTICS and
Case 0:20-cv-62216-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 5 of 6




  ALVAREZ on the basis of their willful violations of the FMWA;

                b.      Award PENA actual and compensatory damages in the amount shown

  to be due for unpaid minimum wages;

                c.      Award PENA an equal amount in liquidated damages;

                d.      Award PENA reasonable attorneys’ fees and costs of suit; and

                e.      Other such relief as this Court deems just.

  Count III – Breach of Contract by Defendant DSM LOGISTICS – Unpaid Wages

        16.     Plaintiff, ANTHONY PENA, realleges, as if fully set forth in Count III, the

  allegations of Paragraphs 1 through 12 above.

        17.     Defendant agreed to pay the Plaintiff $130.00 per day in exchange for Plaintiff

  performing services for Defendant as a driver and installer.

        18.     Plaintiff performed all conditions precedent to his entitlement to payment of his

  agreed upon wages.

        19.     By failing to pay Plaintiff his agreed upon wages, Defendant has violated the

  Florida common law, and now owes Plaintiff his agreed upon wages that he was not paid for.

        20.     Plaintiff is entitled pursuant to the Florida common law, to recover from

  Defendant:

                a.      his agreed upon wages earned but for which he did not receive

  compensation;

                b.      the costs of this action; and

                c.      a reasonable attorney’s fees.

        WHEREFORE, Plaintiff, ANTHONY PENA, prays that this Honorable Court:
Case 0:20-cv-62216-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 6 of 6




                a.      enter judgment for Plaintiff and against Defendant on the basis of its

  willful violations of the Florida common law;

                b.      award Plaintiff actual and compensatory damages in the amount shown

  to be due for unpaid wages;

                c.      award Plaintiff’s reasonable attorney’s fees and costs of suit pursuant to

  Florida Statutes § 448.08; and,

                d.      other such relief as this Court deems just.

                                            Jury Demand

         Plaintiff demands trial by jury.

  Dated: October 30, 2020
  Plantation, Florida
                                              Respectfully submitted,


                                              /s/Robert S. Norell
                                              Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                              E-Mail: rob@floridawagelaw.com
                                              ROBERT S. NORELL, P.A.
                                              300 NW 70th Avenue
                                              Suite 305
                                              Plantation, FL 33317
                                              Telephone: (954) 617-6017
                                              Facsimile: (954) 617-6018
                                              Counsel for Plaintiff
